Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action replaces the final office action dated 10/22/2021. In an interview, applicant pointed out that the previous office action should be non-final. 

Detailed Action
This is a non-final Office action for instant application 15/816,077 in response to arguments filed in Pre-Appeal Brief on 06/24/2021. A Panel Decision from a Pre-Appeal Brief Review on 7/22/2021 determined that this case should be re-opened in part due to applicant arguments. Claims 1, 3-10 and 12-15 are currently pending. Claims 2, 11 and 16-20 are cancelled. 

Response to Arguments and Amendments
Applicant’s arguments, see pgs. 1-6, filed 06/24/2021, with respect to the rejection(s) of claim(s) 1 under U.S.C. 103 have been fully considered and are persuasive.  Applicant argues that no art teaches the claim 1 limitation “classifying a plurality of medical records of patients into a plurality of groups, based on at least an execution characteristic of a processing program that processes the medical records” or claim 6 language “The computer program product of Claim 1, wherein the generating test data includes sampling the medical records so as to target the proportions of the number of the medical records classified into the plurality of groups, in the test data.” The Examiner does not fully agree with applicant’s argument.  Examiner agrees that the reference combined in the previous rejection does not fully show how the prior art teaches the claimed subject matter, therefore, the rejection has been withdrawn. However, upon further consideration of the prior art, a new ground(s) of 

Double Patenting
Previously co-pending application 16/416,936 has been cancelled. Therefore the nonstatutory double patenting rejection has been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “classifying a plurality of medical records of patients into a plurality of groups” and “generating test data”. 
The limitation of classifying a plurality of medical records of patients into a plurality of groups, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “classifying” in the context of this claim encompasses the user sorting records into groups based on their code pass and execution characteristics. Similarly, the “generating test data”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “generating” in the 
This judicial exception is not integrated into a practical application at step 2A, prong 2. In particular, the claim only recites one additional element – using a processor to perform both the classifying and generating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of classifying medical records and generating test data based on the outcome) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the classifying and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Masser et al. (US Pub. 2016/0259701) in view of Oleynik (US Pub. 2015/0339442).
Regarding claim 1, Masser teaches 
		A computer program product including one or more computer readable storage mediums collectively storing program instructions that are executable by a processor or programmable circuitry to cause the processor or programmable circuitry to perform operations comprising (Fig. 1 #110, #112, #120, #130): 
and generating test data including at least a part of the plurality of medical records based on proportions of the number of the medical records classified into the plurality of groups. (Fig. 2 #; Fig. 4 #404-7; Par. [0037, 48] test data is generated based on proportion of records classified)
	Masser does not explicitly teach classifying a plurality of medical records of patients into a plurality of groups, based on at least an execution characteristic of a processing program that processes the medical records, wherein: the execution characteristic represents how each medical record is treated when processed by the processing program, the execution characteristic includes a code pass and the processing program processes the medical records through the code pass, each group of the medical records represents a specific type of code pass, and the classifying of the plurality of medical records includes determining the code pass of each medical record by performing a condition estimation through one or more branches for one or more attributes of each medical record;
However, from the same field Oleynik teaches classifying a plurality of medical records of patients into a plurality of groups, based on at least an execution characteristic of a processing program that processes the medical records (Fig. 3A #94; Par. [0073] first level degrouping occurs that separates (i.e. classifies) records into subgroups based on key parameters of patient record), wherein: the execution characteristic represents how each medical record is treated when processed by the processing program (Fig. 3A #94-100; Par. [0073] each level of degrouping is based on that level’s set of significant parameters (e.g. type of disease, complications due to disease, lifestyle parameters etc.)), the execution characteristic includes a code pass and the processing program processes the medical records through the code pass, and each group of the medical records represents a specific type of code pass (Fig. 3A #102; Par. [0073] each group of similar subgroups represents the result of each particular steps subgrouping);
and the classifying of the plurality of medical records includes determining the code pass of each medical record by performing a condition estimation through one or more branches for one or more attributes of each medical record; (Figs. 3A-B; Par. [0046, 73] the process of degrouping is equivalent to determining the code pass of each medical record because each level of degrouping (i.e. one or more branches) using patient data to separate medical records corresponding to patients is based on their shared values of parameters (i.e. condition estimation for one or more attributes))
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the subgroup sorting of Oleynik into the test data generation 
Regarding claim 3, Masser and Oleynik teach claim 1 as shown above, and Oleynik further teaches The computer program product of Claim 1, further to cause the processor or programmable circuitry to perform: classifying the medical records in at least one group into a plurality of subgroups, by using the one or more attributes of the medical records. (Fig. 3A #94; Par. [0073] first level degrouping occurs that separates records into subgroups based on key parameters of patient record (i.e. attributes of medical record))
	Regarding claim 6, Masser and Oleynik teach claim 1 as shown above, and Masser further teaches 
	The computer program product of Claim 1, wherein the generating test data includes sampling the medical records so as to target the proportions of the number of the medical records classified into the plurality of groups, in the test data. (Fig. 4 #404-6; Par. [0037, 47-8] relative frequency distributions (i.e. proportions) of target data sample (i.e. plurality of test data groups) are used)
Regarding claim 7, Masser and Oleynik teach claim 3 as shown above, and Masser further teaches 
	The computer program product of Claim 3, wherein the generating test data includes: determining the number of the medical records to be included in the test data for each group, and sampling the determined number of the medical records for each group. (Par. [0037, 48] 100 records are picked from the relevant test data set, with relevant metadata attributes in roughly the same proportions as the target population set)
Regarding claim 8, Masser and Oleynik teach claim 7 as shown above, and Masser further teaches 
	The computer program product of Claim 7, wherein the sampling includes sampling at least one medical record for each subgroup. (Par. [0030] in some embodiments, the representative sample of records can include the entire data set, which necessarily includes at least one record from each group)
Regarding claim 9, Masser and Oleynik teach claim 7 as shown above, and Masser further teaches 
	The computer program product of Claim 7, wherein the sampling includes sampling at least one medical record such that proportions of the plurality of subgroups of the sampled medical records come closer to the proportion of the subgroups in the classified medical records. (Fig. 2 #; Fig. 4 #404-7; Par. [0037, 48] test data is generated based on proportion of records classified; Par. [0030] in some embodiments, the representative sample of records can include the entire data set, which necessarily includes at least one record from each group)
Regarding claim 10, see the rejection for claim 1.
Regarding claim 12, see the rejection for claim 3.
	Regarding claim 15, see the rejection for claim 6.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Masser in view of Oleynik (US Pub. 2015/0339442), and further in view of Chabot et al. (US Pub. 2017/0091201).
Regarding claim 4, Masser and Oleynik teach claim 3 as shown above, but do not explicitly teach The computer program product of Claim 3, wherein the one or more attributes includes at least one of a size of an image file in the medical records, and a name of the image file in the medical records.
	However, from the same field, Chabot teaches The computer program product of Claim 3, wherein the one or more attributes includes at least one of a size of an image file in the medical records, and a name of the image file in the medical records. (Par. [0020] classification rules can be based on image file content, for example file name and file size among other attributes)

Regarding claim 13, see the rejection for claim 4.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Masser et al. (US Pub. 2016/0259701) in view of Oleynik (US Pub. 2015/0339442) and Chabot et al. (US Pub. 2017/0091201), and further in view of Rajan et al. US. Pub. (2018/0011972).
Regarding claim 5, Masser, Oleynik and Chabot teach claim 4 as shown above, but do not explicitly teach The computer program product of Claim 4, wherein the classifying the medical records in at least one group into a plurality of subgroups includes classifying the medical records, based on at least distance of the one or more attributes of the medical records.
	However, from the same field, Rajan teaches The computer program product of Claim 4, wherein the classifying the medical records in at least one group into a plurality of subgroups includes classifying the medical records, based on at least distance of the one or more attributes of the medical records. (Par. [0088, 91] distance between records is calculated before grouping records)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the distance calculations of Rajan into the subgroup sorting of Oleynik. The motivation for this combination would have been to improve group matching for better predicting health outcomes as explained in Rajan (Par. [0006-7]). 
Regarding claim 14, see the rejection for claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J MITCHELL CURRAN/Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157